Case 3:16-cr-00904-MMA Document 33 Filed 11/20/20 PageID.117 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    CASE NO. 16cr904-MMA
11
                            Plaintiff,            ORDER GRANTING DEFENDANT’S
12                                                MOTION FOR EARLY
           v.                                     TERMINATION OF SUPERVISED
13                                                RELEASE
     JORGE GUARADO,
14                                                [Doc. No. 32]
                            Defendant.
15
16          Defendant Jorge Guarado moves for early termination of his term of
17   supervised release. See Doc. No. 32. To date, Defendant has served
18   approximately two-thirds of the three-year term imposed by the Court and neither
19   United States Probation nor the government oppose the motion.
20          After considering the factors set forth in Title 18, section 3553(a), the Court
21   may “terminate a term of supervised release and discharge the defendant released
22   at any time after the expiration of one year of supervised release . . . if it is
23   satisfied that such action is warranted by the conduct of the defendant released
24   and the interest of justice.” 18 U.S.C. § 3583(e)(1).
25          Upon due consideration of the applicable statutory factors, the Court
26   GRANTS Defendant’s motion and ORDERS that his remaining term of
27   supervised release be terminated pursuant to 18 U.S.C. § 3583(e)(1) as of the date
28   this Order is filed.
Case 3:16-cr-00904-MMA Document 33 Filed 11/20/20 PageID.118 Page 2 of 2



1          The Court DIRECTS the Clerk of Court to serve Defendant with a copy of
2    this Order via U.S. Mail at Defendant’s address of record.
3          IT IS SO ORDERED.
4    DATE: November 20, 2020               __________________________________
5                                          HON. MICHAEL M. ANELLO
                                           United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2                      16cr904-MMA
